DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 15 claims “A computer program comprising instructions for causing an apparatus to perform…” A computer program does not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten), and are therefore non-statutory. The examiner suggests clarifying the claim to read “A computer program stored on a non-transitory computer readable medium.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Achtelik et al. US2020/0043352 hereinafter referred to as Achtelik in view of Liu et al. US2020/0026720 hereinafter referred to as Liu and Flick USPN 10137984.


As per Claim 1, Achtelik teaches an apparatus comprising at least one processor; and at least one memory including computer program code which, when executed by the at least one processor, causes the apparatus to:
 receive telemetry data and/or motion vector data for a drone or unmanned aerial vehicle; (Achtelik, Paragraph [0039], “Target tracking may provide a flight path for the UAV, wherein the UAV is controlled to follow the flight path. However, obstacle detection may be provided to alter the flight path to circumvent one or more obstacles located in the flight path, as described in more detail below”)
	Achtelik does not explicitly teach receive distance data from a distance sensor of the drone or unmanned aerial vehicle; 
	determine a segment of interest dependent on said telemetry data and/or motion vector data; process said distance data to determine whether an obstacle falls within said segment of interest; 
	Liu teaches receive distance data from a distance sensor of the drone or unmanned aerial vehicle; (Liu, Paragraph [0068], “relative distance information provided by an ultrasonic sensor, lidar, or time-of-flight camera)
determine a segment of interest dependent on said telemetry data and/or motion vector data; process said distance data to determine whether an obstacle falls within said segment of interest; (Liu, Figure 10, Paragraph [0091], “The detection range of a sensor 1015 onboard a UAV 1010 can have a cone shape or another shape, which the UAV can divide into unit areas, including the unit area 1012. From analyzing sensor data, the UAV can compute an estimate of the surface height for a 2D coordinate corresponding to each of the unit areas, such as 10.0 for the unit area 1012, and a category associated with the estimate of the surface height, such as a maximum value for the surface height”; Liu, Paragraph [0087], “In this manner, an elevation map is relatively easy to build and maintain and can be used to avoid obstacles or other undesirable locations in determining flight paths.” The segment of interest is the detection range of the sensor)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Liu into Achtelik because by utilizing the distance data and the field of view to determine obstacles will allow for detection of obstacles in the direct view of the UAV allowing for efficient processing by utilizing only the relevant data such as in the field of view.
	Achtelik in view of Liu does not explicitly teach receive imaging data; and provide imaging data analysis in the event that an obstacle is determined to fall within said segment of interest. 
	Flick teaches receive imaging data; and provide imaging data analysis in the event that an obstacle is determined to fall within said segment of interest.  (Flick, Column 24, Lines 61-66, “The autonomous drone may identify obstacles (such as chairs, furniture, light fixtures, etc.) using object recognition techniques from image data gather via a drone-mounted camera, for instance. If an obstacle is blocking the drone's path, the drone may automatically adjust its travel or navigation path to avoid the obstacle”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Flick into Achtelik in view of Liu because by utilizing image analysis in addition to the obstacle detection of Achtelik in view of Liu will assist in identifying the obstacle for further processing.
Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 1.


As per Claim 2, Achtelik in view of Liu and Flick teaches the apparatus as claimed in claim 1, wherein the apparatus is further caused to comprises: 
segment said imaging data in the event that an obstacle is determined to fall within said segment of interest; and estimate dimensions of said obstacle from said segmented image data and said distance data.  (Liu, Figure 10, Paragraph [0091], “The detection range of a sensor 1015 onboard a UAV 1010 can have a cone shape or another shape, which the UAV can divide into unit areas, including the unit area 1012. From analyzing sensor data, the UAV can compute an estimate of the surface height for a 2D coordinate corresponding to each of the unit areas, such as 10.0 for the unit area 1012, and a category associated with the estimate of the surface height, such as a maximum value for the surface height”; Liu, Paragraph [0087], “In this manner, an elevation map is relatively easy to build and maintain and can be used to avoid obstacles or other undesirable locations in determining flight paths.” Flick, Column 24, Lines 61-66 )
The rationale applied to the rejection of claim 1 has been incorporated herein.


As per Claim 3, Achtelik in view of Liu and Flick teaches the apparatus as claimed in claim 2, the apparatus is further caused to: determine one or more evasive paths, in the event that an obstacle is determined to fall within said segment of interest, wherein the one or more evasive paths are determined, at least in part, based on said estimated dimensions of said obstacle and said distance data. (Achtelik, Paragraph [0039], “Target tracking may provide a flight path for the UAV, wherein the UAV is controlled to follow the flight path. However, obstacle detection may be provided to alter the flight path to circumvent one or more obstacles located in the flight path, as described in more detail below” and Liu, Paragraph [0091]) 
The rationale applied to the rejection of claim 2 has been incorporated herein. 

As per Claim 4, Achtelik in view of Liu and Flick teaches the apparatus as claimed in claim 3, wherein the apparatus is further caused to segmenting said imaging data comprises a neural network. (Flick, Column 23, Lines 15-25)
The rationale applied to the rejection of claim 3 has been incorporated herein. 


As per Claim 5, Achtelik in view of Liu and Flick teaches the apparatus as claimed in 4, the apparatus is further caused to verify said dimensions of said obstacle using, at least in part, distance data outside said segment of interest.  (Liu, Paragraph [0084], [0091], [0094] and Flick, Column 24, Lines 61-66)
The rationale applied to the rejection of claim 4 has been incorporated herein.


As per Claim 6, Achtelik in view of Liu and Flick teaches the apparatus as claimed in claim 4, wherein said imaging data is processed pixel-by-pixel.  (Flick, Column 23, Lines 15-25 and Column 24, Lines 61-66)
The rationale applied to the rejection of claim 4 has been incorporated herein.


As per Claim 7, Achtelik in view of Liu and Flick teaches the apparatus as claimed in claim 4, wherein said distance sensor has a limited field of view. (Liu, Figure 10, Paragraph [0091], [0068], “The detection range of a sensor 1015 onboard a UAV 1010 can have a cone shape or another shape”)
The rationale applied to the rejection of claim 4 has been incorporated herein.


As per Claim 8, Achtelik in view of Liu and Flick teaches the apparatus as claimed in claim 1, wherein said distance sensor comprises a LIDAR sensor. (Liu, Paragraph [0068], “relative distance information provided by an ultrasonic sensor, lidar, or time-of-flight camera)
The rationale applied to the rejection of claim 1 has been incorporated herein.
As per Claim 9, Achtelik in view of Liu and Flick teaches the apparatus as claimed in 5, wherein distance data outside said segment of interest are discarded. (Liu, Figure 10, Paragraph [0091], “The detection range of a sensor 1015 onboard a UAV 1010 can have a cone shape or another shape, which the UAV can divide into unit areas, including the unit area 1012. From analyzing sensor data, the UAV can compute an estimate of the surface height for a 2D coordinate corresponding to each of the unit areas, such as 10.0 for the unit area 1012, and a category associated with the estimate of the surface height, such as a maximum value for the surface height”)
The rationale applied to the rejection of claim 5 has been incorporated herein. 

As per Claim 10, Achtelik in view of Liu and Flick teaches the apparatus as claimed in claim 1, wherein the telemetry data is used to define a pitch of the drone or unmanned aerial vehicle. (Liu, Paragraph [0070], “The state information provided by a sensor can include information regarding a spatial disposition of the UAV (e.g., location or position information such as longitude, latitude, and/or altitude; orientation or attitude information such as roll, pitch, and/or yaw).”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 11, Achtelik in view of Liu and Flick teaches the apparatus as claimed in claim 10, wherein the telemetry data is obtained from at least one of a GPS unit, gyroscope, compass or barometer of the drone or unmanned aerial vehicle. (Liu, Paragraph [0068], “As another example, some sensors may generate absolute measurement data that is provided in terms of a global coordinate system (e.g., position data provided by a GPS sensor, attitude data provided by a compass or magnetometer), while other sensors may generate relative measurement data that is provided in terms of a local coordinate system (e.g., relative angular velocity provided by a gyroscope; relative translational acceleration provided by an accelerometer; relative attitude information provided by a vision sensor”)
The rationale applied to the rejection of claim 10 has been incorporated herein. 

As per Claim 12, Achtelik in view of Liu and Flick teaches the apparatus as claimed claim 1, wherein the motion vector data defines a direction of travel and/or a planned route of the drone or unmanned aerial vehicle. (Achtelik, Paragraph [0044], “Further, the obstacle avoidance controller may be configured to receive a first signal representing a first 3D-movement vector of the unmanned aerial vehicle; the first 3D-movement vector includes a first 3D-direction and a first 3D-velocity”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 13, Achtelik in view of Liu and Flick teaches the apparatus as claimed in claim 10, wherein the apparatus is further caused to select the segment of interest based on the pitch of the drone or unmanned aerial vehicle. (Liu, Figure 10, Paragraph [0091], “The detection range of a sensor 1015 onboard a UAV 1010 can have a cone shape or another shape, which the UAV can divide into unit areas, including the unit area 1012. From analyzing sensor data, the UAV can compute an estimate of the surface height for a 2D coordinate corresponding to each of the unit areas, such as 10.0 for the unit area 1012, and a category associated with the estimate of the surface height, such as a maximum value for the surface height”)
The rationale applied to the rejection of claim 10 has been incorporated herein. 

As per Claim 14, Claim 14 claims a method utilizing the functions of the apparatus as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 15, Claim 15 claims a computer program comprising instructions for causing an apparatus as claimed in Claim 1 to perform. Therefore the rejection and rationale are analogous to that made in Claim 1.
As per Claim 16, Achtelik in view of Liu and Flick teaches the apparatus as claimed in claim 9, wherein the apparatus is further caused to verify whether reconstruction of a 3D object from a 2D projection is correct or not by using earlier discarded distance data. (Lou, Paragraph [0082])
The rationale applied to the rejection of claim 9 has been incorporated herein. 


As per Claim 17, Achtelik in view of Liu and Flick teaches the apparatus as claimed in claim 1, wherein the apparatus is further caused to in case a path of the drone or unmanned aerial vehicle changes, change a field of view of distance sensor before the drone or unmanned aerial vehicle starts to move along a changed path.  (Liu, Figure 10, Paragraph [0091], “The detection range of a sensor 1015 onboard a UAV 1010 can have a cone shape or another shape, which the UAV can divide into unit areas, including the unit area 1012. From analyzing sensor data, the UAV can compute an estimate of the surface height for a 2D coordinate corresponding to each of the unit areas, such as 10.0 for the unit area 1012, and a category associated with the estimate of the surface height, such as a maximum value for the surface height”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 18, Achtelik in view of Liu and Flick teaches the apparatus as claimed in claim 17, wherein the apparatus is further caused to project contour dimensions of the drone or unmanned aerial vehicle over a new planned motion vector from the field of view of distance sensor to change said segment of interest of the changed path to be analysed.  (Liu, Figure 10, Paragraph [0091], “The detection range of a sensor 1015 onboard a UAV 1010 can have a cone shape or another shape, which the UAV can divide into unit areas, including the unit area 1012. From analyzing sensor data, the UAV can compute an estimate of the surface height for a 2D coordinate corresponding to each of the unit areas, such as 10.0 for the unit area 1012, and a category associated with the estimate of the surface height, such as a maximum value for the surface height” and Flick, Column 24, Lines 61-66)
The rationale applied to the rejection of claim 17 has been incorporated herein. 

As per Claim 19, Achtelik in view of Liu and Flick teaches the method as claimed in claim 14, wherein processing the distance data until an event that an obstacle is not determined to fall within said segment of interest.  (Liu, Figure 10, Paragraph [0091], “The detection range of a sensor 1015 onboard a UAV 1010 can have a cone shape or another shape, which the UAV can divide into unit areas, including the unit area 1012. From analyzing sensor data, the UAV can compute an estimate of the surface height for a 2D coordinate corresponding to each of the unit areas, such as 10.0 for the unit area 1012, and a category associated with the estimate of the surface height, such as a maximum value for the surface height” and Flick, Column 24, Lines 61-66)
The rationale applied to the rejection of claim 14 has been incorporated herein. 

As per Claim 20, Achtelik in view of Liu and Flick teaches the method as claimed in claim 14, wherein the providing of imaging data analysis includes segmenting said imaging data in an event that an obstacle is determined to fall within said segment of interest and estimating dimensions of said obstacle from said segmented image data and said distance data. (Liu, Figure 10, Paragraph [0091], “The detection range of a sensor 1015 onboard a UAV 1010 can have a cone shape or another shape, which the UAV can divide into unit areas, including the unit area 1012. From analyzing sensor data, the UAV can compute an estimate of the surface height for a 2D coordinate corresponding to each of the unit areas, such as 10.0 for the unit area 1012, and a category associated with the estimate of the surface height, such as a maximum value for the surface height”; Liu, Paragraph [0087], “In this manner, an elevation map is relatively easy to build and maintain and can be used to avoid obstacles or other undesirable locations in determining flight paths.” Flick, Column 24, Lines 61-66 )
The rationale applied to the rejection of claim 14 has been incorporated herein. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666